Citation Nr: 0126489	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  96-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)and 
Insurance Center 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed fatigue to 
include as a sign or symptom due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder to include any 
related sign or symptom as due to an undiagnosed illness.  

3.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for migraine 
headaches, to include the issue of whether a Substantive 
Appeal was timely filed.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to February 
1990 and from May 1990 to September 1994.  The veteran's DD 
Form 214 indicates that he service in Southwest Asia from 
December 1990 through May 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March and August 
1995 by the RO.  

The case was remanded by the Board to the RO in March 1998 
for additional development of the record.  



FINDINGS OF FACT

1.  By rating action dated on March 27, 1995, the RO granted 
service connection and assigned a 10 percent rating for 
migraine headaches, effective on September 8, 1994.  

2.  The veteran was informed of the decision and his 
appellate rights by letter dated on April 12, 1995.  

3.  The veteran submitted a timely Notice of Disagreement 
(NOD) received at the RO on December 12, 1995.  

4.  Under a cover letter dated on February 6, 1996, the RO 
issued to the veteran and his representative a Statement of 
the Case (SOC) discussing each claim and a VA Form 9 with 
filing instructions.  

5.  The veteran did not submit the Substantive Appeal within 
60 days from the date of mailing of the SOC or within the 
remainder of the one-year period from the date of the 
notification of the determination; his Substantive Appeal, 
dated on April 25, 1996 was received by VA on May 8, 1996.  

6.  The veteran currently is shown to have a symptom of 
fatigue that likely began in service.  

7.  The veteran currently is shown to have a symptom of 
depression that likely began in service.  



CONCLUSIONS OF LAW

1.  The Board does not currently have jurisdiction to 
consider the issue of dissatisfaction with the initial rating 
assigned following a grant of service connection for migraine 
headaches because the veteran's Substantive Appeal was not 
timely filed.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (2001).  

2.  The veteran's symptom of fatigue is presumed to be due to 
an undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001); VAOPGCPREC 4-99 (May 
3, 1999).  

3.  The veteran's symptom of depression is presumed to be due 
to an undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001); VAOPGCPREC 4-99 (May 
3, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Rating for Migraine Headaches

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in the absence of a timely Substantive Appeal the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The veteran initiates appellate review by filing an NOD and 
completes his appeal by a filing a Substantive Appeal after 
the RO has issued an SOC.  The NOD must be filed within one 
year of the date of mailing of the RO's decision or 
determination.  A Substantive Appeal must be filed within 60 
days from the date the RO mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
the notification of the determination, whichever period ends 
later.  The date of mailing of the SOC will be presumed to be 
the same as the date of the SOC and the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b) (2001).  

When VA rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to the expiration of the time limit will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmarked date will be assumed to be five days 
prior to the date of VA receipt of the document.  In 
calculating this 5-day period, Saturdays, Sundays, and legal 
holidays will be excluded.  38 C.F.R. § 20.305(a) (2001).

In a rating decision on March 27, 1995, the RO granted 
service connection for migraine headaches with a 10 percent 
rating assigned to that disability, effective on September 8, 
1994.  

The RO then informed the veteran of this decision in a letter 
dated on April 12, 1995.  At that time, the RO furnished 
procedural and appellate rights that explained the time 
limits and procedures for filing and perfecting an appeal.  

The veteran thereafter submitted a timely NOD as to the 
decisions rendered by the RO, to include the issue of the 
propriety of the initial rating assigned following the grant 
of service connection for migraine headaches, that was 
received by the RO on December 12, 1995.  

Accordingly, the RO issued an SOC on February 6, 1996.  The 
SOC discussed all issues on appeal and informed the veteran 
that he must submit a VA Form 9 within the time period 
allowed.  A cover letter, also dated on February 6,1996, 
reflected that a copy of the letter was sent to the veteran's 
representative.  The SOC and the cover letter were mailed to 
the veteran's last known address and the letter was not 
returned as undeliverable.  

The veteran submitted his VA Form 9, Substantive Appeal, to 
VA in May 1996.  The veteran's VA Form 9 bears a handwritten 
date of April 25, 1996; however, the VA date-stamp reflected 
receipt the document on May 8, 1996.  

In this case, the deadline for the veteran to submit a timely 
Substantive Appeal expired on April 12, 1996, or the 
remainder of the one-year period following the receipt of the 
April 12 1995 notice of the initial rating determination by 
the RO.  

The Board remanded the issue for development in March 1998.  
In a August 2001 Supplemental Statement of the Case (SSOC), 
the RO determined that the veteran had not submitted a timely 
Substantive Appeal.  

When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  

In compliance with this regulation, the Board remanded this 
matter to the RO in March 1998, and the RO issued an SSOC 
indicating that the veteran had 60 days to respond to any new 
issues not included in the Substantive Appeal.  The veteran 
did not respond thereto.  

Thus, pursuant to 38 C.F.R. § 20.203 (2001), the veteran was 
given notice of the inadequacy of the Substantive Appeal and 
60 days following such notice to present a written argument 
or evidence or to request a hearing to present testimony and 
evidence on the question.  

As the veteran has failed to respond to this matter, the 
Board finds that the VA Form 9 received in May 1996 was 
inadequate to serve as a Substantive Appeal as to the issue 
of dissatisfaction with the initial rating assigned following 
a grant of service connection for migraine headaches.  

In light of the foregoing, the Board concludes that the issue 
of dissatisfaction with the initial rating assigned following 
a grant of service connection for migraine headaches is not 
in appellate status for lack of an adequate Substantive 
Appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302 (b) (2001).  


II.  Service Connection

The veteran contends that he suffers from chronic fatigue and 
depression due to an undiagnosed illness incurred during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
increase.  Specifically, the RO provided a letter to the 
veteran in April 2001 explaining the VCAA and affording the 
veteran an opportunity to submit additional evidence in 
support of his claim.  The veteran's representative did not 
have any additional evidence to provide.  

However, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. 
§ 3.317(a)(1) (2001).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) 
(2001).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2001).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1) (2001).  The Southwest Asia theater 
of operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2001).  

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations during the Persian Gulf War.  

A careful review of the veteran's service medical records 
shows that the veteran entered service with no complaints, 
findings or diagnosis referable fatigue or a psychiatric 
manifestation.  During service, however, the veteran was 
treated for, inter alia, complaints of chronic fatigue as 
well as findings of chronic anxiety and depression.  

Specifically, the veteran was treated in June 1994 for 
complaints of "Gulf War Syndrome."  The veteran reported 
that he had chronic fatigue, always felt tired and wanted to 
sleep all day.  In June 1994, the veteran requested an ETS 
physical examination due to various symptoms, including 
depression and anxiety, as well as chronic fatigue.  

On the veteran's July 1994 Report of Medical History, the 
veteran indicated, among other things, that he had symptoms 
of depression/excessive worry and loss of memory.  

The post service medical records show continued complaints of 
depression and anxiety, as well as fatigue.  A December 1994 
consultation sheet shows that the veteran complained of being 
tired all the time with no energy to do anything.  The 
veteran also reported feeling stress and depression and 
indicated that he received counseling for such.  The 
assessment was that of chronic fatigue symptoms were 
secondary to stress and depression.  

The veteran was afforded a VA examination for mental 
disorders in May 1995.  The veteran reported having anger 
outbursts, especially toward his wife; loss of interest in 
his wife; sleep problems; difficulty concentrating on any 
task at work; irritability; and constant arguing.  The 
veteran also reported experiencing chronic fatigue. 

Objectively, the VA examiner noted that the veteran was 
lethargic, but otherwise normal.  The veteran had a good 
rapport and good eye contact.  The veteran was alert and 
oriented times three.  A depressed mood and appropriate 
affect were noted.  There was no evidence of hallucinations 
or delusions.  The veteran did not appear dangerous to 
himself or others.  Insight and judgment were intact.  Recent 
and report memory were also intact.  

The VA examiner concluded that the veteran did not have a 
major psychiatric diagnosis.  The Axis I diagnosis was that 
of rule out dysthymic disorder.  There was no Axis II 
diagnosis.  Axis III diagnosis was that of rule out migraine 
headaches; rule out Chronic Fatigue Syndrome; rule out Gulf 
War Syndrome.  

The veteran was afforded a VA examination for mental 
disorders in July 1999.  The veteran continued to report that 
he was constantly tired and had no energy.  The veteran also 
noted that he had trouble with concentration, irritability 
and anger.  

On examination, the veteran was noted to be appropriately 
dressed and groomed, alert and oriented in all spheres, and 
able to relate during the evaluation process.  His overall 
affective presentation suggested at least a mild decrease in 
range and intensity but his affect was stable and appropriate 
to thought content.  The veteran's thought processes were 
goal directed.  Thought content was also free of any evidence 
of obsessive or ritualistic tendencies, other than his 
concerns about his future health and his status as a husband 
and father.  There was no evidence of any delusions, 
hallucinatory experiences or gross difficulties with impulse 
control.  

The VA examiner noted that, although the veteran indicated 
that he was experiencing some depressive symptomatology and 
worry about his condition, the examiner believed that such 
dysphoria and concern was secondary to the problems he 
experienced and not necessarily concurrent with them.  In 
other words, the VA examiner did not believe that the veteran 
was experiencing depression or anxiety per se, which would 
lead to his associated symptoms of fatigue and so forth; 
rather, the examiner felt that any depression or anxiety was 
secondary to the other conditions.  

In addition, the VA examiner found nothing to indicate that 
the veteran did not have cognitive problems associated with 
mild closed head injuries, transient ischemic attacks or 
other neurological conditions.  

The VA examiner indicated that, without further psychological 
testing, the only diagnoses rendered could be to rule-out for 
a depressive disorder, not otherwise specified and/or 
somatoform disorder, not otherwise specified versus chronic 
fatigue syndrome.  

The veteran was afforded an additional VA examination for 
chronic fatigue syndrome in August 1999.  The veteran 
continued to complain of a lack of energy and chronic 
fatigue.  The veteran indicated that he was being treated for 
depression in the mental hygiene clinic.  The veteran was 
alert and oriented.  According to the examiner, the veteran 
did not seem depressed.  

The assessment was that of depression by history.  After a 
review of the criteria for chronic fatigue syndrome, the 
examiner determined that the veteran exhibited the following 
symptoms: Generalized muscle aches or weakness, fatigue 
lasting 24 hours or longer after exercise; headache; 
neuropsychological symptoms (based on treatment for 
depression);  and possible sleep disturbance.  The examiner 
also found that the veteran did not exhibit acute onset of 
condition; low-grade fever; nonexudative pharyngitis; 
palpable or tender cervical or axillary lymph nodes; nor did 
the veteran exhibit migratory joint pain.  

The veteran was afforded another VA examination for mental 
disorders in July 2000.  The veteran reported having memory 
difficulties and irritability.  

On mental status examination, the veteran was noted to be 
neat in appearance and appeared his stated age.  He was 
alert, oriented, and cooperative during the interview.  Eye 
contact was appropriate.  His mood was euthymic and his 
affect was mildly restricted.  His thought associations were 
relevant, and thought content was normal and non-delusional.  
Speech was normal in rate and volume and syntactically 
appropriate for his age and educational level.  

The veteran's psychomotor activity was noted to be within 
normal limits, and he exhibited no tics, tremors, facial 
grimacing, bizarre gesturing, abnormal posturing, or other 
involuntary movements.  The veteran was afforded a variety of 
psychological tests, the results of which were generally 
within normal limits and/or within the average range.  
Personality testing resulted in a classic profile suggesting 
a conversion of affect, indicating that the veteran used 
somatic symptoms to avoid thinking or dealing with 
psychological problems.  

The veteran lacked insight into his own behavior and was 
resistant to suggestions that psychological distress was 
involved in his somatic complaints.  The veteran did not 
endorse items consistent with significant depressive affect 
on a depression screening instrument.  The examiner noted 
that overall, the veteran's cognitive functioning fell within 
normal limits.  The veteran's pattern of performance was not 
consistent with organic dysfunction.  Mild difficulties were 
observed in sustained attention, yet overall 
attention/concentration was in the average to superior range.  

The veteran also was noted to exhibit a slower than expected 
learning curve, but did retain the information following a 
delay.  Considering the veteran's personality style including 
his coping through conversion of affect, the examiner opined 
that his somatic complaints were likely related, at least in 
part, to situational psychological stress, possibly the 
threat of losing his employment.  The veteran denied having a 
depressive affect.  The diagnosis was that of no Axis I 
psychiatric diagnosis; history of depression, by self report.  

In an addendum to the July 2000 VA examination report, the 
examiner indicated that the sleep studies, conducted in 
August 2000, had been normal.  Neuropsychological testing 
from July 2000 was reviewed, and the examiner determined that 
cognitive functions were normal.  The examiner concluded that 
the examination and studied did not support a diagnosis of 
chronic fatigue syndrome or fibromalgia syndrome.


A.  Fatigue Due to Undiagnosed Illness

In this case, the medical evidence shows that the veteran 
began complaining of fatigue during service, after his return 
from service in the Persian Gulf.  Moreover, the veteran has 
consistently and continually complained of chronic fatigue 
since that time.  

The medical evidence of record shows that the veteran's 
symptomatology does not fit the criteria for a diagnosis of 
chronic fatigue syndrome.  In fact, none of the VA examiners 
could attribute the fatigue to any diagnosed illness.  
Indeed, no medical professional has attributed the veteran's 
fatigue to any diagnosed illness.  

Thus, the Board finds that service connection is warranted 
for the veteran's symptom of fatigue pursuant to 38 U.S.C.A. 
§ 1117 (West 1991).  


B.  Depression Due to Undiagnosed Illness

In this case, the medical evidence as detailed hereinabove, 
shows that the veteran began complaining of depression and 
anxiety during service, after his return from service in the 
Persian Gulf.  Moreover, the veteran has consistently and 
continually complained of feeling depressed, anxious and 
irritable since that time.  

The veteran has also consistently complained that these 
symptoms interfere with his sleep patterns.  The medical 
evidence of record does not show that the veteran's 
symptomatology fits the criteria for a diagnosis of any 
specific innocently acquired psychiatric disorder.  In 
addition, the sleep studies did not show any diagnosable 
sleep disorder.  

The most recent VA examination confirmed the veteran's 
history of depression.  

None of the VA examiners could attribute the depression to 
any diagnosed illness.  Indeed, no medical professional has 
attributed the veteran's depression to any diagnosed illness.  

Thus, the Board finds that service connection is warranted 
for the veteran's symptom of depression pursuant to 38 
U.S.C.A. § 1117 (West 1991).



ORDER

The appeal is dismissed as to the issue of dissatisfaction 
with the initial rating assigned following a grant of service 
connection for migraine headaches.  

Service connection for the symptom of fatigue due to an 
undiagnosed illness is granted.  

Service connection for the symptom of depression due to an 
undiagnosed illness is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

